Citation Nr: 0911288	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-36 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City. Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Kell West Regional Hospital on 
May 14, 2006.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1965 to 
October 1968.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2007 determination by the VA 
Medical Center in Oklahoma City, Oklahoma.



FINDINGS OF FACT

1.  On May 14, 2006, the Veteran was treated for severe 
abdominal pain and vomiting, symptoms of pancreatitis, at 
Kell West Regional Hospital emergency room. 

2.  The Veteran is service connected for lumbosacral strain, 
rated as noncompensable (0 percent).  

3.  The evidence is in relative equipoise on the question of 
whether the treatment at Kell West Regional Hospital on May 
14, 2006 was for a medical emergency.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for payment or reimbursement of expenses associated 
with unauthorized medical care provided at Kell West Regional 
Hospital on May 14, 2006 are met.  38 U.S.C.A. §§ 1703, 1725, 
1728 (West 2002 and Supp. 2008); 38 C.F.R. §§ 17.52, 17.120, 
17.130, 17.1000, 17.1002 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Because the full benefits sought on appeal are being granted 
by this Board decision, no further notice or assistance to 
the appellant is required.  To the extent that there may be 
any deficiency of notice or assistance, there is no prejudice 
to the appellant in proceeding with this issue because of the 
favorable nature of the Board's decision.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Reimbursement or Payment for Medical Services

To be eligible for reimbursement under these provisions, the 
treatment must satisfy all of the following conditions:

(1) The emergency services were provided in a hospital 
emergency department or a similar facility providing 
emergency care;
(2) A prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention for the initial 
evaluation and treatment would have been hazardous to life or 
health;
 (3) A VA or other Federal facility was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson;
 (4) The care beyond the initial emergency evaluation and 
treatment was for a continued medical emergency of such a 
nature that the veteran could not have been safely discharged 
or transferred to a VA or other Federal facility, with the 
medical emergency lasting only until stabilization of the 
veteran;
(5) The veteran was enrolled in the VA health care system at 
the time the emergency treatment was furnished and had 
received medical services under 38 U.S.C. Chapter 17 within 
two years before the non-VA emergency treatment;
(6) The veteran is financially liable to the non-VA provider 
of the emergency treatment;
(7) The veteran has no health insurance coverage for payment 
or reimbursement for the emergency treatment;
(8) The veteran has unsuccessfully exhausted claims 
reasonably available against a third party in the case of an 
accident or work-related injury; and
(9) The veteran is not eligible for reimbursement under 38 
U.S.C. § 1728, which applies primarily to emergency treatment 
for a service-connected disability.  
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1002.

In this case, the evidence of record reflects that the 
Veteran was treated on May 14, 2006 at Kell West Regional 
Hospital for severe abdominal pain and vomiting, diagnosed as 
pancreatitis.  Because the Veteran was not being treated for 
a service-connected disability, the Veteran does not claim, 
and the evidence does show, eligibility for payment or 
reimbursement for unauthorized medical expenses under 
38 U.S.C.A. § 1728 (West 2002 & Supp. 2008).

The Veteran contends that payment or reimbursement for 
unauthorized medical expenses incurred on the morning of May 
14, 2006 at Kell West Regional Hospital is warranted because 
the hospital treatment was rendered in what, at the time, 
appeared to be a medical emergency.  The Veteran contends 
that, on the morning of May 14, 2006, he was having severe 
abdominal pain and vomiting.  Due to his lack of medical 
knowledge, he was unaware of the medical implications, and 
thought that it was an emergency situation.  

After a review of the evidence, the Board finds that the 
evidence for and against the claim is in relative equipoise 
on the question of whether the medical care provided on the 
morning of May 14, 2006 at Kell West Regional Hospital was 
for a medical emergency.  The Veteran has credibly reported 
that he was experiencing severe abdominal pain and vomiting.  
His daughter also wrote that, in addition to a great deal of 
pain, the Veteran was extremely pale on the morning of May 
14, 2006.

One of the Veteran's daughters wrote that about one week 
prior to private hospitalization on May 14, 2006, the Veteran 
had experienced an episode of chills, fever, headache, and 
bed rest, then seemed to be better and returned to work.  The 
Veteran's other daughter wrote that on May 14, 2006 she 
carried the Veteran to the Kell West Regional Hospital.  The 
Veteran and his daughter wrote that the Veteran was advised 
by a physician's assistant at Kell West Regional Hospital on 
May 14, 2006 that he needed to be hospitalized for treatment, 
and that, if the Veteran were to be treated at a VA hospital, 
he should be transported by ambulance.  The physician's 
assistant emphasized the importance of the Veteran seeking 
hospital care, and made the Veteran promise he was going to 
the VA Hospital for treatment.  Such evidence is strong 
evidence that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention on 
the early morning of May 14, 2006 for the initial evaluation 
and treatment (at Kell West Regional Hospital) would have 
been hazardous to life or health.  The Veteran maintains that 
the costs associated with emergency treatment provided at 
Kell West Regional Hospital on May 14, 2006 should be 
reimbursed by VA.

Subsequent the initial treatment at Kell West Regional 
Hospital, once the Veteran had been assessed and diagnosed, 
and had talked with the treating physician's assistant, the 
Veteran knew that he could receive free treatment at the VA 
Hospital in Oklahoma City, so he had his wife and daughter 
transport him to the VA Hospital.  Such actions are 
consistent with a belief that the Veteran was suffering from 
a medical emergency that required hospitalization, as well as 
the Veteran's belief, based on assurances by the physician's 
assistant at Kell West Regional Hospital, that he was stable 
enough to be transported to a VA hospital.  The Veteran 
actually had the foresight to seek VA hospitalization - as he 
had been told to do if he could get to a VA hospital - once 
he realized that his health situation would permit him to be 
transported.  The fact that he had his family carry him, 
rather than incur additional medical expenses for 
transportation by ambulance, and did so after discussions 
with the physician's assistant and against the recommendation 
to use an ambulance, is further evidence of the emergent 
nature of his symptoms at the time of hospitalization at Kell 
West Regional Hospital on May 14, 2006. 

Notably, there is no competent medical evidence of record, 
including no medical opinion evidence, to the effect that the 
condition for which the Veteran was treated was not under 
emergency circumstances.  Resolving reasonable doubt on this 
question, the Board finds that the medical care provided on 
the morning of May 14, 2006 at Kell West Regional Hospital 
was for a medical emergency.

The Board further finds that a VA or other Federal facility 
was not feasibly available at the time of the Veteran's 
perceived emergency in the early morning hours on May 14, 
2006; that the Veteran was enrolled in the VA health care 
system at the time the emergency treatment was furnished; the 
Veteran is financially liable to the non-VA provider of the 
emergency treatment; and that there is not indication that 
the Veteran has health insurance coverage for payment or 
reimbursement for the emergency treatment.  38 U.S.C.A. § 
1725; 38 C.F.R. §§ 17.1000-1002.

The additional provisions that pertain to the Veteran having 
to unsuccessfully exhausted claims reasonably available 
against a third party in the case of an accident or work-
related injury, and eligibility for reimbursement under 
38 U.S.C.A. § 1728, which applies primarily to emergency 
treatment for a service-connected disability, are not 
applicable in this Veteran's case.  38 U.S.C.A. § 1725; 38 
C.F.R. §§ 17.1000-1002.   



For these reasons, and with the resolution of reasonable 
doubt in the Veteran's favor, the Board finds that the 
criteria for payment or reimbursement of unauthorized medical 
expenses incurred on provided at Kell West Regional Hospital 
on May 14, 2006 have been met.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.   


ORDER

Entitlement to payment or reimbursement of unauthorized 
expenses for medical care received at Kell West Regional 
Hospital on May 14, 2006 is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


